Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
An e-Terminal Disclaimer to obviate a Double Patenting Rejection over prior patent, U.S Patent 10,911,828 and 10,547,906 has been reviewed and is accepted by the office on June 30, 2022.
Allowable Subject Matter
Examiners Statement of Reasons for Allowance: Claims 1-24 are allowed because the features involving “… in response to a determination that a difference satisfies a first threshold, determine that a first subset of the tuning data associated with the first panelist households having tuned to first media in a first area exhibits local bias, the difference to be between (i) a first percentage of exposure minutes determined from a second subset of the tuning data associated with exposure of the first panelist households to second media in the first area, and (ii) a second percentage of exposure minutes determined from a first subset of viewing data associated with exposure of second panelist households to the second media in a second area, the second media different from the first media, the second media related to the first media based on at least one criterion; determine that a second subset of the viewing data associated with the second panelist households having viewed the first media in the second area represents heavy viewing in response to (1) a first number of households represented in the second subset of the viewing data satisfying a second threshold and (2) a third percentage of exposure minutes determined from the second subset of the viewing data satisfying a third threshold; and impute the second subset of the viewing data for the first subset of the tuning data in response to the second subset of the viewing data representing heavy viewing.” overcomes the prior art of record. The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by Applicant, and therefore, when taking all the claimed limitations as a whole, Applicant’s claimed invention is defined over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421  

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421